id cca_2016060110555032 uilc number release date from as sent wednesday to cc bcc subject fatca certifications transmitted electronically june am re te you had asked whether the irs may require that ffls who agree to reporting obligations submit their compliance certifications electronically without offering an alternative means for submission our answer is yes as discussed in the attached to avoid a withholding on payments to foreign financial institutions ‘ffls an ffi can under sec_1471 voluntarily comply with reporting obligations about its u s investors there is no penalty for not complying other than a withholding the refund of which could be sorted out later by claims can the irs require that ffls who agree to these reporting obligations submit their compliance certifications electronically without offering an alternative means for submission issue attachment yes conclusion background and facts foreign financial institutions’ ffls provide a significant proportion of investment opportunities for and act as intermediaries with respect to investments of u s taxpayers like u s financial institutions ffls are generally in the best position to identify and report u s customers and their financial accounts to ensure reporting of u s persons and prevent attempted tax_evasion chapter_4 of subtitle a chapter_4 composed of sec_1471 through was added to the code in date chapter_4 generally requires u s withholding agents to withhold tax on percent of withholdable payments’ being sent to ffls this is true regardless of whether the ffi is the beneficial_owner of payments ie payments stemming from the ffi’s own investments in the u s or merely an intermediary flow-through payment to another beneficiary ie payments belonging to an account_holder who would be liable for any u s tax that might be due on the payments in the latter case percent is withheld because the payee is deemed to be the non-compliant ffi rather than the account_holder although in these latter cases the account holders could apply for a refund of the withheld amounts if no tax is owed this takes time requiring filing of claims so it behooves ffls to comply with the reporting obligations not only for themselves but also to keep their customers satisfied ffls can avoid this withholding however if they meet either of the two reporting requirements in sec_1471 e e entering into an agreement with the irs directly see sec_1471 or complying with procedures and requirements prescribed by the secretary see sec_1471 ’ ' a foreign_financial_institution is any financial_institution that is a foreign_entity other than a financial_institution organized under the laws of a possession_of_the_united_states chapter_4 is entitled taxes to enforce reporting on certain foreign accounts see hiring incentives to restore employment act of publaw_111_147 withholdable payments include payments of interest dividends rents salaries wages premiums annuities and compensations from sources within the united_states see sec_1473 chapter_4 also requires u s withholding agents to withhold tax on certain payments to nonfinancial foreign entities nffes that do not provide information on their substantial united_states owners substantial u s owners to withholding agents sec_1471 sec_1471 ingeneral-the requirements of this subsection are met with respect to any foreign_financial_institution if an agreement is in effect between such institution and the secretary under which such institution agrees- a to obtain such information regarding each holder of each account maintained by such institution as is necessary to determine which if any of such accounts are united_states accounts b to comply with such verification and due diligence procedures as the secretary may require with respect to the identification of united_states accounts an ffi meets the requirements under sec_1471 by completing and submitting a form_8957 foreign_account_tax_compliance_act fatca_registration which is accessible via the fatca_registration_portal this binds the ffi to an ffi_agreement between itself and the secretary these ffis then become participating pfis alternatively ffls permitted to comply under sec_1471 register to do so and become registered deemed-compliant ffls both participating and registered deemed-compliant ffls register on the irs fatca portal which requires them to provide some basic information such as legal name address with country of jurisdiction for tax purposes tax id in country of jurisdiction for tax purposes branch locations outside the u s fatca responsible_officer and contact information and the identification of other fls in its expanded affiliate group a paper version of the form_8957 is also available in the few instances where an ffi submitted an application on paper the service transcribed it into its system and then sent the ffi a letter that required the ffi to log onto the portal and submit its own registration over of the paper registrations received by the service since this program began were ultimately completed online by ffls once the irs receives an ffi’s registration via the portal the irs assigns a global_intermediary_identification_number giin to the ffi all giins are listed on an irs website which is updated monthly the irs ffi monthly list before making any u s -source payments to an ffi withholding agents are required to confirm by reviewing the irs ffi monthly list that the ffi receiving the payment has a giin having a giin immediately entitles the ffi to not be withheld upon for both their own and their account holders’ payments to keep their giin on the irs’s monthly list both participating and registered deemed-compliant ffls have periodic reporting obligations and must as described below make certifications attesting to their compliance it is these fatca certifications that are the subject of this memorandum for example one of the agreed-upon terms in the ffl agreement requires the participating_ffi within days after the two-year anniversary of entering into the financial institutions deemed to meet requirement in certain cases-a foreign_financial_institution may be treated by the secretary as meeting the requirements of this subsection if a sample ffi_agreement is in revproc_2014_38 2014_29_irb_131 a such institution ii i complies with such procedures as the secretary may prescribe to ensure that such institution does not maintain untied states accounts and meets such other requirements as the secretary may prescribe with respect to accounts of other foreign financial institutions maintained by such institution although account holders could apply for a refund of the withheld amounts if no tax is owed this takes time requiring filing of claims so it behooves ffls to comply with the reporting obligations not only for themselves but also to keep their customers satisfied agreement to make the certification described in sec_1 c ffi_agreement section a certifications regarding the due diligence procedures another agreed-upon term requires the participating_ffi on or before july of the calendar_year following the certification period to make additional certifications such as a certification regarding internal controls described in sec_1_1471-4 compliance ffl agreement section b periodic certification of with respect to registered deemed-compliant ffls they must make the periodic local ffls and certification described in sec_1_1471-5 restricted funds types of registered deemed-compliant ffls are required to make preexisting-account certifications under respectively sec_1 f i a and f i d both participating and registered deemed-compliant ffls agree to submit certificates in the manner prescribed by the irs participating ffls enter into an agreement that provides the participating_ffi or the compliance fi with respect to such ffi must make the certifications of compliance in such manner as the irs may prescribe in future guidance or other instructions ffl agreement section c method of making certifications registered deemed-compliant ffls do not enter into agreements but they must if they do not want to be withheld upon comply with such procedures as the secretary may prescribe to ensure that such institution does not maintain united_states accounts sec_1471 participating and registered deemed-compliant ffls all have online accounts which they use and access for various purposes for instance they receive notifications from the irs through their online accounts they add and remove branches ' designate a new responsible_officer ' and identify new members in their expanded_affiliated_group eag the service is unaware of any participating or registered deemed-compliant ffi that does not have and use an online account submitting a fatca certification electronically is essentially no different from how the ffls registered for the program no data is required to be formatted or submitted in a particular manner as it would for example if a form 1042-s would be filed electronically as a final point the withholding_tax under chapter_4 is not a substantive tax_liability for the ffi if the withholding_agent doesn’t withhold the ffi is not liable this is ' certifying essentially that it completed the due-diligence procedures for preexisting accounts ' certifying that all requirements in the deemed-compliant category have been satisfied '2 an ffi can enter into an ffi_agreement on behalf of one or more of its branches so that each of its branches may be treated as a participating_ffi revproc_2014_38 sa participating_ffi is required to adopt a compliance program under the authority of the responsible_officer of the participating ffl revproc_2014_38 sec ' the online registration system allows ffls to add members of their eag to the account different from the chapter 3' withholding which is withheld for substantive tax related to foreign persons’ tax_liability and which would be due whether or not it is withheld in light of the above you have asked our advice on whether the irs can require in instructions or otherwise that participating and deemed-compliant ffls submit their certifications only electronically in other words because of limited and shrinking resources the irs does not want to offer an option to submit these certifications by facsimile or mail law and analysis sec_6011 entitled regulations requiring returns on magnetic media etc provides rules for when the irs may require returns to be filed electronically if the required certification is deemed to be a return subject_to the requirements of sec_6011 the service must impose the e-file mandate by regulation sec_6011 cannot require e-filing of returns if the filer files fewer than returns a year unless the returns are with respect to tax for which financial institutions are made liable under sec_1461 or sec_1474 ' sec_6011 and e and must take into account among other_relevant_factors the taxpayer's ability to comply at reasonable cost with the requirements of such regulations r c sec_6011 it is not at all clear however that these certifications are returns or information returns although the term return is used throughout the code including sec_6011 it is not defined a tax_return has been characterized as a report by a taxpayer setting forth facts necessary to establish the amount of tax if any that is due from him as a person liable for the tax s-1 federal tax coordinator 2d sec_1001 an information_return is defined as a return such as a w-2 filed by an entity to report some economic information other than tax_liability black’s law dictionary 9th ed thus returns contain information used to calculate or report a tax_liability from the facts you have given us these certificates do not report any_tax liability although participating and registered deemed-compliant ffls agree to identify their u_s_account holders and to annually report information about their accounts-which could 's chapter_3 is entitled withholding of tax on nonresident_aliens and foreign_corporations the legislative_history of sub sec_6011 does not refer to fatca certification forms referring only to the form_1042 annual withholding_tax return for u s source income and the form 1042-s foreign person’s u s source income subject_to_withholding see staff of the joint_committee on taxation 111th cong technical explanation of the revenue provisions contained in senate amendment the hiring incentives to restore employment act under consideration by the senate comm print arguably be construed as reporting economic information useful in calculating tax_liability the certificates themselves do not report any such information the certificates attest for example that the ffi has internal controls that it conducted a reasonable inquiry and has no formal or informal practices or procedures in place to assist account holders in avoiding fatca’s provisions and other such certifications if an ffi does not submit a certificate the consequence is that of payments to that ffi are withheld there is no penalty to the ffi itself for not complying-other than the withholding and as we understand the facts the withheld amounts would more than likely be refundable if a claim is timely filed by the ultimate recipient of the payments this is because the payment is not withheld for any specific substantive tax obligation as it is when it is withheld under sec_1442 chapter_4 for example for income subject_to tax under sec_881 tax on income of foreign_corporations not connected with united_states business ' for all of these reasons we do not view these certificates as returns because there is logical support for the position that these certifications are not returns and thus not subject_to the requirements of sec_6011 we do not see a legal necessity that the irs impose the e-file mandate in this instance by regulation and provide an option for submitting these certifications on paper moreover the ffls get the benefit of not being withheld upon only if they agree to comply with procedures that the irs may prescribe and they have all agreed as part of this voluntary program to the irs’s requirement to submit the certificates electronically in any event it seems unlikely that an ffi would challenge the requirement to submit the certifications electronically as all have online accounts and use them routinely probably be more costly for an ffi especially an ffi in a country like example to submit a fatca certificate by paper because not only would the certificate need to be printed but it would then need to be mailed by a private delivery service which can be costly we do recommend however as good administrative practice to offer an alternative in cases of technological mishaps perhaps a telephone number or other option in fact it would for there is hereby imposed for each taxable_year a tax of percent of the amount received from sources within the united_states by a foreign_corporation as - interest
